The plaintiff’s automobile was being operated on the west side of Glenn avenue in the city of Amsterdam, about two feet from the curb, when the automobile of the defendant, which was following a bus being driven in a northerly direction on the same street and, while the bus was still moving, pulled out and passed the bus, and the automobiles of plaintiff and defendant came together causing the damages for which the plaintiff brought this action. The hill was steep. Judgment modified, on the law and facts, by awarding to the plaintiff damages to the amount of twenty dollars and sixteen cents, and as so modified affirmed, with costs. The court makes the following findings of fact: That defendants were negligent, and plaintiff free from contributory negligence; that the damages suffered by plaintiff, through the negligence of the defendants, amounted to twenty dollars and sixteen cents. Hill, P. J., Rhodes, McNamee, Crapser and ! Heffernan, JJ., concur.